                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES – GENERAL

   Case No. CV 19-02851-DOC (DFM)                                       Date: December 2, 2019
    Title   Anthony A. Patel v. Charles Robinson et al.



     Present: The Honorable         Douglas F. McCormick, United States Magistrate Judge

                        Denise Vo                                          Not Present
                       Deputy Clerk                                      Court Reporter
                Attorney(s) for Plaintiff(s):                      Attorney(s) for Defendant(s):
                       Not Present                                         Not Present

   Proceedings:       (IN CHAMBERS) Order to Show Cause Why the First Amended Consolidated
                      Complaint Should Not Be Dismissed

       On October 11, 2019, the Court issued a Report and Recommendation (“R&R”),
recommending that Plaintiff’s Consolidated Complaint be dismissed in part with leave to amend
and in part without leave to amend. See Dkt. 197. On October 30, the District Judge accepted the
R&R. See Dkt. 218. On November 27, Plaintiff filed a First Amended Consolidated Complaint
(“FACC”). See Dkt. 219. Plaintiff again asserts causes of action for deprivation of federal civil
rights under 42 U.S.C. §§ 1983 and 1985 and violation of the Racketeer Influenced and Corrupt
Organizations Act (“RICO”). Although improved, the FACC suffers from several of the same
substantive deficiencies set out in the Court’s prior order.

       For Plaintiff’s § 1983 claim against the Public Defendants, Plaintiff has not sufficiently
alleged facts plausibly suggesting that any of these Defendants have deprived Plaintiff of a right
secured by the Constitution and laws of the United States. See Naffe v. Frey, 789 F.3d 1030, 1035-
36 (9th Cir. 2015). Instead, Plaintiff merely re-alleges—without support—that he has a federal
right to have alleged inaccuracies in his medical records corrected.

       For Plaintiff’s § 1983 claim against the Private Defendants, Plaintiff has not alleged facts
plausibly suggesting that any of these Defendants have deprived Plaintiff of a right secured by the
Constitution and laws of the United States, or that their alleged actions were taken under color of
state law. See Simmons v. Sacramento Cty. Super. Ct., 318 F.3d 1156, 1161 (9th Cir. 2003). For
the most part, Plaintiff alleges nothing specific about the private law firms other than that they are
law firms. The allegations that specific law firms train associates to advocate for causes that
Plaintiff disagrees with (or become judges with “bad judgment”) do not support cognizable civil
rights claims.


CV-90 (12/02)                                   CIVIL MINUTES-GENERAL           Initials of Deputy Clerk: dv
                                                                                             Page 1 of 2
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

      Plaintiff’s § 1985 claim fails because he cannot state a plausible claim under § 1983. See
Olsen v. Idaho State Bd. of Medicine, 363 F.3d 916, 930 (9th Cir. 2004).

      Finally, for Plaintiff’s civil RICO claim against all Defendants, Plaintiff has not alleged facts
plausibly suggesting that any Defendant participated in (1) the conduct (2) of an enterprise (3)
through a pattern (4) of racketeering activities (5) causing injury to Plaintiff’s business or property.
See Eclectic Props. E, LLC v. Marcus & Millichap Co., 751 F.3d 990, 997 (9th Cir. 2014).

       Ultimately, the FACC mostly repeats the allegations of the Consolidated Complaint.
Consequently, Plaintiff is ORDERED to show cause no later than December 30, 2019, why
the FACC should not be dismissed for failure to state a claim upon which relief can be granted.
Failure to respond will result in the Court recommending that this matter be dismissed for
failure to prosecute. In the meantime, Defendants are ORDERED to not file any responsive
pleadings until directed to by the Court.




CV-90 (12/02)                             CIVIL MINUTES-GENERAL                  Initials of Deputy Clerk: dv
                                                                                              Page 2 of 2
